128 Mich. App. 203 (1983)
339 N.W.2d 875
LYONS
v.
LYONS
Docket No. 67889.
Michigan Court of Appeals.
Decided August 17, 1983.
Kelly & Stevens (by Ralph P. Stevens), for plaintiff.
*204 Cherry & Cherry (by Michael H. Cherry), for defendant.
Before: M.J. KELLY, P.J., and GRIBBS and R.L. TAHVONEN,[*] JJ.
AFTER REMAND
M.J. KELLY, P.J.
Defendant mother appealed as of right from the trial court's grant of custody of the parties' three minor chidlren to plaintiff father. We found that the trial court erred in failing to recognize the existence of an established custodial environment. See Lyons v Lyons, 125 Mich. App. 626; 336 NW2d 844 (1983). We therefore vacated the lower court's judgment and remanded the cause for reconsideration as to whether there was clear and convincing evidence that a change of custody was in the children's best interest. In addition, we ordered reconsideration of defendant's motion for attorney fees. We retained jurisdiction.
Upon receipt of our order, the trial court promptly conducted an evidentiary hearing and determined that the evidence was clear and convincing that it would be in the best interests of the children to award custody of them to plaintiff father. In addition, the trial court granted defendant $600 in attorney fees. Following such rehearing, the cause is before us for final determination.
We have reviewed the trial court's opinion and the lower court record. On remand, the trial court applied the proper evidentiary standard, correctly found clear and convincing evidence that a change in custody would be in the best interests of the children and awarded defendant a proper amount of attorney fees.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.